Case: 3:18-cv-00117-TMR-MRM Doc #: 85 Filed: 06/22/20 Page: 1 of 2 PAGEID #: 3063




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

CRAIG A. THOMPSON,

                       Petitioner,                :   Case No. 3:18-cv-117

       - vs -                                         District Judge Thomas M. Rose
                                                      Magistrate Judge Michael R. Merz

CHAE HARRIS, Warden,
 Warren Correctional Institution
                                                  :
                       Respondent.


                                             ORDER


       This habeas corpus case is before the Court on Petitioner’s Motion to the Court (ECF No.

84).

       Respecting Petitioner’s request for clarification as to how to refer to trial court docket

sheets in his reply, it will be sufficient to include the name of the trial court and its case number

with a reference to the portions of the docket Petitioner wishes the Court to consider (by filing

date, docket number and title where possible.)

       Because Petitioner avers he does not have a copy of Defense Exhibit B from trial,

Respondent is ordered to obtain and file with this Court, not later than July 1, 2020, an

authenticated copy of that exhibit, serving a copy on Petitioner at the time of filing.

June 22, 2020.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge




                                                  1
Case: 3:18-cv-00117-TMR-MRM Doc #: 85 Filed: 06/22/20 Page: 2 of 2 PAGEID #: 3064




                                       2
